Case: 12-14885   Date Filed: 10/04/2013   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14885
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cv-61038-RNS



ERIC TURNER,

                                                             Plaintiff-Appellant,

                                   versus

BROWARD SHERIFF’S OFFICE,
HOLLYWOOD POLICE DEPARTMENT,
DETECTIVE CYNTHIA BATES,
OFFICER K. BECKFORD,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 4, 2013)

Before DUBINA, WILSON, and PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 12-14885       Date Filed: 10/04/2013      Page: 2 of 7


       Eric Turner (Turner), proceeding pro se, appeals the dismissal of his 42

U.S.C. § 1983 action against Broward County Sheriff’s Office (BCSO),

Hollywood Police Department, Detective Cynthia Bates (Bates), and Officer K.

Beckford (Beckford) (collectively, Defendants), in which he alleges that he was

arrested based upon falsified police reports and affidavits. Upon review of the

record and consideration of the parties’ briefs, we affirm.

           I.   Background

       The magistrate judge determined that Turner’s claims were barred by Heck

v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994), and, alternatively, Younger v.

Harris, 401 U.S. 37, 91 S. Ct. 746 (1971). The district court adopted the

magistrate’s recommendation over Turner’s objections, dismissing his complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       On appeal, Turner contends that Defendants falsely arrested and illegally

detained him in violation of the Fourth and Fourteenth Amendments. He argues

that Defendants should be held liable because he was arrested only after Bates

submitted a falsified probable-cause affidavit to the state court.1



       1
         Additionally, Turner argues for the first time on appeal that has was detained without
being “routinely process[ed]” back into BCSO’s jail, in violation of his due process rights. As
this argument was not raised before the district court, we will not consider it. See Porter v.
Ogden, Newell & Welch, 241 F.3d 1334, 1340 (11th Cir. 2001) (citing Singleton v. Wulff, 428
U.S. 106, 120, 96 S.Ct. 2868, 2877(1976) (“It is the general rule, of course, that a federal
appellate court does not consider an issue not passed upon below.”)). Similarly, the exhibits that
Turner submits with his appellate brief which are not part of the record on appeal will not be
                                                2
               Case: 12-14885      Date Filed: 10/04/2013      Page: 3 of 7


       II.    Legal Standards

       We review de novo a district court’s sua sponte dismissal for failure to state

a claim under § 1915(e)(2)(B)(ii), viewing the allegations in the complaint as true.

Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003); Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997). We liberally construe pro se briefs. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

       Under § 1915(e)(2)(B)(ii), a court shall dismiss a case proceeding in forma

pauperis “at any time if the court determines that . . . the action . . . fails to state a

claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). Dismissal

under § 1915(e)(2)(B)(ii) is governed by the same standard as a dismissal under

Federal Rule of Civil Procedure 12(b)(6). Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997). A complaint must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

While a complaint does not need detailed factual allegations to survive a motion to

dismiss, the entitlement to relief “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007).




considered. See Fed. R. App. P. 10(a); Welding Servs., Inc. v. Forman, 509 F.3d 1351, 1357
(11th Cir. 2007).
                                             3
              Case: 12-14885     Date Filed: 10/04/2013    Page: 4 of 7


      Under Heck v. Humphrey, a plaintiff cannot bring a claim for damages under

42 U.S.C. § 1983 if a judgment in the plaintiff’s favor would render a state

conviction or sentence invalid, unless the plaintiff proves that the conviction or

sentence has been invalidated by an entity with the authority to do so. Heck,

512 U.S. at 486-87; 114 S. Ct. at 2372. Accordingly, when a state prisoner brings

a § 1983 claim for damages, “the district court must consider whether a judgment

in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence.” Id.; see Hughes, 350 F.3d at 1160–61 n.2 (“Thus, the court must look

both to the claims raised under § 1983 and to the specific offenses for which the

§ 1983 claimant was convicted.”). If the claim would necessarily imply the

invalidity of the conviction or sentence and the plaintiff cannot establish that the

conviction or sentence already has been invalidated, then the court must dismiss

the complaint. Heck, 512 U.S. at 487, 114 S.Ct. at 2372. Typically, a § 1983

action necessarily implies the invalidity of a conviction if the action requires

negating an element of the offense of conviction. See id. at 486–87 n.6. However,

Heck is not implicated if there is not a “necessary logical connection between a

successful § 1983 suit and the negation of the underlying conviction.” Dyer v. Lee,

488 F.3d 876, 880 (11th Cir. 2007) (emphasis in original).

      Further, the Heck bar applies only when there is a conviction or sentence

that has not been invalidated. Wallace v. Kato, 549 U.S. 384, 393, 127 S. Ct. 1091,


                                           4
              Case: 12-14885     Date Filed: 10/04/2013   Page: 5 of 7


1098 (2007) (indicating that Heck did not preclude “an anticipated future

conviction”). Moreover, where a plaintiff brought a § 1983 suit alleging arrest

without probable cause, and participated in Florida’s pretrial intervention program,

we held that because plaintiff was not convicted of any offense, Heck preclusion

did not apply. McClish v. Nugent, 483 F.3d 1231, 1251–52 (11th Cir. 2007).

      In Younger, the Supreme Court held that federal courts should not stay or

enjoin pending state court proceedings except under special circumstances. 401

U.S. at 41, 91 S. Ct. at 749. The Younger abstention doctrine is based on the

premise that a pending state prosecution will provide the accused with a sufficient

chance to vindicate his federal constitutional rights. Hughes v. Att’y Gen. of Fla.,

377 F.3d 1258, 1263 n.7 (11th Cir. 2004). Accordingly, Younger abstention is

required when (1) the proceedings constitute an ongoing state judicial proceeding,

(2) the proceedings implicate important state interests, and (3) there is an adequate

opportunity in the state proceedings to raise constitutional challenges. Christman v.

Crist, 315 Fed. Appx. 231, 232 (11th Cir. 2009); 31 Foster Children v. Bush, 329

F.3d 1255, 1275–82 (11th Cir. 2003).

      Under the Younger doctrine, federal courts are required to abstain if the state

criminal prosecution commenced before any proceedings of substance on the

merits have taken place in federal court, or if the federal case is in an “embryonic

stage and no contested matter [has] been decided.” For Your Eyes Alone, Inc. v.


                                          5
                Case: 12-14885       Date Filed: 10/04/2013      Page: 6 of 7


City of Columbus, 281 F.3d 1209, 1217 (11th Cir. 2002) (internal quotation marks

omitted); see Redner v. Citrus Cnty., 919 F.2d 646, 649 (11th Cir. 1990)

(explaining that Younger abstention is appropriate where the state prosecution

commenced after the federal complaint was filed but before any proceedings on the

merits had taken place in federal court). However, Younger abstention is

inappropriate if there is no pending state criminal prosecution of the plaintiff.

Steffel v. Thompson, 415 U.S. 452, 462, 94 S. Ct. 1209, 1217 (1974) (noting that

the principles underlying Younger’s abstention doctrine, including equity, comity,

and federalism, have little force where there is no pending state proceeding). We

review the district court’s decision to abstain based on Younger for abuse of

discretion. For Your Eyes Alone, 281 F.3d at 1216.

       III.   Discussion

       First, we take judicial notice that Turner was sentenced, on August 27, 2013,

to ten years for false imprisonment and five years for “2+ simple battery,” based on

offenses he committed on November 8, 2011.2 Based upon this information, at the

time the district court dismissed Turner’s complaint, the charges which resulted in

these convictions were still pending. It appears that, given Turner’s state criminal

convictions were not final at the time he filed his complaint, his claims would not
2
  Turner was sentenced after he filed his appeal brief on June 3, 2013. See Offender Information
Search, Fla. Dep’t of Corr., http://www.dc.state.fl.us/AppCommon (search DC Number
Q03280); see also Fed. R. Evid. 201 (permitting a court, at any stage of a proceeding, to take
judicial notice of a fact that “can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.”).
                                               6
              Case: 12-14885     Date Filed: 10/04/2013    Page: 7 of 7


be barred by Heck. See Wallace, 549 U.S. at 393, 127 S. Ct. at 1098 (rejecting an

extension of the Heck bar which would preclude § 1983 claims before the plaintiff

has been convicted); McClish, 483 F.3d at 1250–52. Nevertheless, because we

find that the district court properly abstained from the merits of this case pursuant

to Younger, we need not decide whether this case was barred by Heck.

      We conclude that the district court did not abuse its discretion by deciding

that Turner’s claims were precluded by Younger. Indeed, Younger abstention was

appropriate because (1) the state criminal proceedings against Turner were

pending; (2) criminal proceedings involve important state interests; and (3) Turner

could have raised his constitutional challenges in the state criminal proceedings.

See Middlesex, 457 U.S. at 432, 102 S. Ct. at 2521. The record indicates that

Turner’s state criminal proceedings commenced prior to his filing a complaint or

any proceedings of substance on the merits of this case, and thus Younger

abstention was appropriate. See For Your Eyes Alone, 281 F.3d at 1217.

Accordingly, the Court affirms on this ground.

      AFFIRMED.




                                          7